JOHNSON, Presiding Judge.
In Baxley v. Hakiel Indus., 280 Ga. App. 94 (633 SE2d 360) (2006), we affirmed the trial court’s grant of summary judgment on the ground that no material issue of fact remained concerning the defendant bar owners’ constructive knowledge that the driver who injured Baxley would soon be driving. In Baxley v. Hakiel Indus., 282 Ga. 312 (647 SE2d 29) (2007), the Supreme Court of Georgia reversed our decision as to Hakiel Industries, Inc. d/b/a Brewsters, on the ground that a rebuttable presumption of spoliation arose from Brewster’s failure to preserve videotape of the driver’s time there. Id. at 313. We therefore vacate that portion of our opinion affirming the grant of summary judgment to Brewsters and adopt the Supreme Court’s opinion as our own.

Judgment affirmed in part and reversed in part.


Miller and Ellington, JJ., concur.